Citation Nr: 0935919	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-10 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
prostate cancer as the result of exposure to ionizing 
radiation.

2.  Entitlement to service connection for prostate cancer, 
including as the result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to August 
1975.  His report of discharge shows that his military 
occupational specialty was in nuclear weapons.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California in which the RO declined to reopen 
the previously denied claim for service connection for 
prostate cancer as the result of exposure to ionizing 
radiation.  

In a February 2006 statement of the case, the RO reopened the 
claim based on information from the service department 
establishing that the Veteran had been exposed to ionizing 
radiation, and denied the claim on the merits.  However, 
before considering a claim that has previously been 
adjudicated, the Board must determine that new and material 
evidence was presented or secured for the claim, as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  The issues have thus been recharacterized 
as presented on the first page of this decision.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2007); 
38 C.F.R. § 20.900(c) (2008).

The issue of service connection for prostate cancer, 
including as the result of exposure to ionizing radiation, 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A June 1995 rating decision denied service connection for 
prostate cancer as the result of exposure to ionizing 
radiation on the basis that prostate cancer was not a 
radiogenic disease within the meaning of 38 C.F.R. § 3.309 o 
3.311.  The Veteran did not appeal this decision, and it 
became final.

2.  Evidence received since the June 1995 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
prostate cancer has since been added to the list of 
radiogenic disease under 38 C.F.R. §  3.311, and the service 
department submitted evidence that the Veteran was exposed to 
ionizing radiation.  This evidence raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the June 1995 rating decision is new 
and material and the claim for service connection for 
prostate cancer as the result of ionizing radiation is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  New and Material

In a June 1995 rating decision, the RO denied service 
connection for prostate cancer as the result of ionizing 
radiation based on the fact that prostate cancer was not a 
radiogenic disease as defined under 38 C.F.R. § 3.309 or 
3.311.

The RO appears to have confused the claim for prostate cancer 
as one for prostatitis.  In considering the claim on a direct 
basis, the rating decision declined to reopen the previously 
denied claim for prostatitis on the basis that the medical 
evidence submitted in support of the claim for prostate 
cancer, while new, was not material in that it showed a 
diagnosis of adenocarcinoma of the prostate in 1993, 20 years 
after discharge from active service, but did not demonstrate 
an etiological link, or nexus, between the diagnosed prostate 
cancer and active service.  

The RO provided notice of the June 1995 rating decision to 
the Veteran by letter dated in June 1995.  The Veteran did 
not file a timely notice of disagreement as to either issue.  
The June 1995 rating decision therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Since the June 1995 rating decision, 38 C.F.R. § 3.311 was 
revised to include prostate cancer.  See 63 Fed. Reg. 50994 
(September 24, 1998).  In addition, the service department 
provided evidence that the Veteran was exposed to ionizing 
radiation, estimating his exposure at 5.0 rem total whole-
body deep dose, equivalent in October 2005.  In May 2006, the 
service department revised its dose estimate to 6.8 rem 
maximum whole-body deep dose equivalent and 29 rem maximum 
extremity dose equivalent.  

This evidence is new in that it was not previously of record.  
It is also material in that the new regulation specifically 
include prostate cancer as a radiogenic disease and the 
record establishes the Veteran was exposed to ionizing 
radiation. 

Accordingly, reopening the claim for service connection for 
prostate cancer as the result of exposure to ionizing 
radiation is warranted.


ORDER

New and material evidence having been presented, the 
previously denied claim for prostate cancer as the result of 
exposure to ionizing radiation is reopened.  To this extent 
only, the claim is granted.


REMAND

The Veteran seeks service connection for prostate cancer, 
including as the result of exposure to ionizing radiation.

In May 1995, the Veteran's private treating physician 
submitted a statement in which he opined that the etiology of 
the Veteran's cancer can never be proven, but because the 
Veteran worked around ionizing radiation for so many years, 
this is certainly suspicious and it is possible that it 
increased his risk of prostate cancer.  However, the 
physician stated he could find no evidence of any literature 
to completely support and confirm this.

The record contains two other opinions, one against the 
Veteran's claim and one in favor.

The opinion against the Veteran's claim is dated in January 
2006 and was proffered by the Chief Public Health and 
Environmental Hazards Officer, an M.D. and Master of Public 
Health (MPH).

The physician opined, specifically, that it was unlikely that 
the Veteran's adenocarcinoma of the prostate can be 
attributed to occupational exposure to ionizing radiation in 
service.  The physician based her opinion on the October 2005 
service department's estimate that the Veteran was 
occupationally exposed to 5.0 rem ionizing radiation during 
his military service, and that software modeling used to 
estimate the likelihood that exposure to ionizing radiation 
caused the Veteran's prostate cancer calculated a 99 
percentile value for the probability of causation of 6.01 
percent.  

The software used was the Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) (available online at 
http://198.144.166.6/irep_niosh/) and the cancer model for 
all male genitalia was used.  

The physician further explained that available medical 
research shows that sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established and cited to Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V), 1990, pages 316-318 
and Medical Effects of Ionizing Radiation, Mettler and Upton, 
2nd ed., 1995, page 168).  

A January 2006 finding from the Director, Compensation and 
Pension Service, predicated on the opinion provided by the 
Chief, Public Health and Environment Hazards Officer, and 
review of the evidence in its entirety, concluded that there 
was no reasonable possibility that the Veteran's prostate 
cancer resulted from radiation exposure in service.  

The opinion in favor of the Veteran's claim is dated in May 
2006 and was provided by a certified physician's assistant 
(PA) in the course of VA examination for the Ionizing 
Radiation Registry.  The opinion documents a thorough review 
of the Veteran's claims file, to include the service 
department findings as to dose estimates and the Director's 
findings.  The PA also discussed at length the Veteran's 
occupational duties.

The physician's assistant diagnosed the Veteran with prostate 
cancer, as likely as not secondary to exposure to ionizing 
radiation.  While the PA's opinion considered the results of 
the earlier, January 2006, opinion and finding, the PA did 
not provide a rationale for this opinion. 

In a June 2006 supplemental statement of the case The RO 
rejected the PA's opinion, in part because the RO found that 
it was based on a history as provided by the Veteran, but 
also because it found the opinion of a PA less probative than 
that of an M.D.

The Board finds it difficult to argue that a PA is more 
qualified than an M.D. to offer an opinion in such matters, 
and concurs that the PA did not proffer a rationale for his 
opinion.  However, the PA demonstrated familiarity with 
important pieces of evidence in the Veteran's claims file and 
this opinion was further informed by an examination of the 
Veteran.

Notwithstanding, both opinions were based on the October 2005 
dose estimate and did not take into account the service 
department's revised dose estimate which, in May 2006, 
estimated the Veteran's exposure to ionizing radiation at 
higher levels.

Remand for VA examination to determine the etiology of his 
prostate cancer is therefore required.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

1.  Clarify whether the Veteran still 
wishes to have a video teleconference 
hearing before the Board from his local 
RO as he articulated in an April 2006.

2.  Schedule the veteran for a medical 
examination by a medical doctor with a 
specialty in oncology to determine the 
nature, extent, and etiology of his 
prostate cancer.  All indicated tests and 
studies should be performed. The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examinations.

The examiner must provide the following 
opinions:

a) Is it at least as likely as not that 
the diagnosed prostate cancer is the 
result of the Veteran's active service or 
any incident therein, including his 
exposure to ionizing radiation?

b) Is it at least as likely as not that 
the Veteran's active service, or any 
incident therein, including his exposure 
to ionizing radiation, could have 
aggravated the nonservice-connected 
prostatitis or any other nonservice-
connected condition to in any way hasten 
or cause the development of prostate 
cancer? 

A complete rationale must be provided for 
all opinions expressed.

The examiner must address the May 1995 
private treating physician's statement, 
the January 2006 and May 2006 opinions, 
the service department's May 2006 revised 
dose estimate, and the Veteran's 
statements as to the duties associated 
with his occupational specialty in the 
20-plus years he was a nuclear weapons 
specialist for the military.

The examiner must also address the 
Veteran's service medical records and the 
findings in the December 1976 VA 
examination noting that the Veteran was 
treated in 1973 and 1974 for episodes of 
prostatitis and was then diagnosed with a 
history of prostatitis.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for prostate cancer including as the 
result of ionizing radiation with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


